 Case 4:19-cv-00877-ALM Document 14 Filed 12/17/19 Page 1 of 2 PageID #: 94



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 AMERICAN PATENTS LLC,

      Plaintiff,

           v.                                         CIVIL ACTION NO. 4:19-cv-877-ALM

 COOLPAD GROUP LIMITED,
 COOLPAD TECHNOLOGIES INC., and                       JURY TRIAL DEMANDED
 YULONG COMPUTER
 TELECOMMUNICATION SCIENTIFIC
 (SHENZHEN) CO. LTD.,


      Defendants.


                                  NOTICE OF APPEARANCE

          American Patents, LLC, Plaintiff in the above-entitled civil action, hereby notifies the

Court and all parties that the following person is appearing as counsel of record in the above-styled

matter:

          Stafford Davis
          Texas State Bar No. 24054605
          THE STAFFORD DAVIS FIRM, P.C.
          The People’s Petroleum Building
          102 North College Avenue, 13th Floor
          Tyler, Texas 75702
          Phone: (903) 593-7000
          Facsimile: (903) 705-7369
          Email: sdavis@stafforddavisfirm.com
 Case 4:19-cv-00877-ALM Document 14 Filed 12/17/19 Page 2 of 2 PageID #: 95




Dated: December 17, 2019           Respectfully submitted,

                                    /s/ Stafford Davis
                                   Stafford Davis
                                   State Bar No. 24054605
                                   sdavis@stafforddavisfirm.com
                                   Catherine Bartles
                                   State Bar No. 24104849
                                   cbartles@stafforddavisfirm.com
                                   THE STAFFORD DAVIS FIRM, PC
                                   The People’s Petroleum Building
                                   102 North College Avenue, 13th Floor
                                   Tyler, Texas 75702
                                   (903) 593-7000

                                   Matthew J. Antonelli
                                   Texas Bar No. 24068432
                                   matt@ahtlawfirm.com
                                   Zachariah S. Harrington
                                   Texas Bar No. 24057886
                                   zac@ahtlawfirm.com
                                   Larry D. Thompson, Jr.
                                   Texas Bar No. 24051428
                                   larry@ahtlawfirm.com
                                   Christopher Ryan Pinckney
                                   Texas Bar No. 24067819
                                   ryan@ahtlawfirm.com
                                   Michael D. Ellis
                                   Texas Bar No. 24081586
                                   michael@ahtlawfirm.com
                                   ANTONELLI, HARRINGTON
                                   & THOMPSON LLP
                                   4306 Yoakum Blvd., Ste. 450
                                   Houston, TX 77006
                                   (713) 581-3000

                                   Attorneys for American Patents LLC




                                      2
